internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-102963-00 date date distributing controlled state x a b c business m business n date this letter replies to a request for rulings dated date on the federal_income_tax consequences of a proposed transaction concerning sec_355 of the internal_revenue_code we received additional information in letters dated march april and date the information submitted for consideration is summarized below distributing a state x corporation is the common parent of an affiliated_group that files a consolidated_return distributing has a single class of voting common_stock outstanding which is held by three individuals a his ex-wife b and a’s sister c distributing conducts business m and until date which is approximately three years prior to the date of this letter distributing also conducted business n on date distributing contributed the assets of business n to controlled a wholly owned subsidiary in exchange for controlled stock and the assumption of the liabilities of business n the date exchange presently a and b operate business m with little or no involvement in business n while c operates business n with little or no involvement in business m distributing and controlled each use the accrual_method of plr-102963-00 accounting we have received financial information indicating that business m and business n have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years a b and c wish to focus their efforts exclusively on the business with which they are most involved specifically a and b wish to concentrate on business m and c wishes to concentrate on business n accordingly it has been proposed that c exchange all of her distributing stock for all of the controlled stock held by distributing the following representations have been made in connection with the proposed transaction a b c d e f g the fair_market_value of the controlled stock to be received by c approximately equals the fair_market_value of the distributing stock surrendered by c in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information concerning business n submitted on behalf of controlled is representative of the corporation’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of stock of controlled is being carried out for the following corporate business_purpose to allow distributing’s shareholders to focus their efforts exclusively on the business with which they are most involved the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled subsequent to the proposed transaction plr-102963-00 h i j k l m n there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business no property will be transferred to controlled and no liabilities will be assumed by controlled in connection with the proposed transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations furthermore distributing's excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled o no gain_or_loss was recognized on the date exchange based solely on the information submitted and the representations set forth above we hold as follows c will recognize no gain_or_loss and no amount will be included in the income of c upon the receipt of the controlled stock in exchange for all of her distributing stock as described above sec_355 distributing will recognize no gain_or_loss upon the distribution of all of its controlled stock sec_355 plr-102963-00 c ‘s basis in her controlled stock will equal her aggregate basis in the distributing stock surrendered in the exchange sec_358 the holding_period of the controlled stock received by c will include the holding_period of the distributing stock surrendered in the exchange provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 the allocation of and adjustments to earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 of the income_tax regulations no opinion was requested and no opinion is expressed concerning the tax treatment of the date exchange we also express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer's federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated we have sent a copy of this letter to the taxpayer pursuant to the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by assistant to the chief branch
